Exhibit SECURED PROMISSORY NOTE MODIFICATION AGREEMENT THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on June 3, 2010,by and among BLUEROCKSPECIAL OPPORTUNITY + INCOME FUND, LLC, a Delaware limited liability company (together with its successors and assigns, the “Lender”), and BEMT SPRINGHOUSE, LLC, a Delaware limited liability company (the “Borrower”). W I T N E S S E T H : WHEREAS, the Lender and the Borrower entered into that certain Secured Promissory Note dated as of December3, 2009 (the “Promissory Note’), which Promissory Note evidenced the obligation of the Borrower to repay the loan to the Lender in the aggregate principal amount of $3,200,000 (the “Loan”) plus interest, fees and costs; and WHEREAS, the Promissory Note matures, and all amounts owing thereunder, including without limitation all principal and interest, became automatically and immediately due and payable on June 3, 2010; and WHEREAS, the Borrower has requested that Lender modify the Promissory Note to extend the maturity date thereof to December 3, 2010; and WHEREAS, the Lender is willing to grant such request, subject to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing premises, and other good and valuable consideration, the receipt and legal sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. Defined Terms. All capitalized terms used herein and not otherwise expressly defined herein shall have the respective meanings given to such terms in the Promissory Note. 2. Amendment to Promissory Note.The Promissory Note is hereby amended and restated to read as follows: All outstanding principal and interest shall be due and payable on December 3, 2010 (the “Due Date”). 3. Effectiveness. The modification provided in paragraph 3 shall be effective as of June 3, 2010 upon the execution and delivery of this Agreement by the parties hereto. 4. Reaffirmation of Transaction Documents.All other items of the Promissory Note shall continue to be in effect. IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized officers to set their hands and seals as of the day and year first above written. Borrower: BEMT Springhouse, LLC a Delaware limited liability company By:Bluerock Enhanced Multifamily Holdings, L.P., a Delaware limited partnership Its:Sole Member By:Bluerock Enhanced Multifamily Trust, Inc., a Maryland corporation Its:General Partner By: /s/ R. Ramin Kamfar Name:R. Ramin Kamfar Title:CEO Lender: BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC a Delaware limited liability company By:Bluerock Real Estate, LLC, a Delaware limited partnership Its:Manager By: /s/ R. Ramin Kamfar Name:R. Ramin Kamfar Title:CEO
